By the court:
Existís, C. J.
The defendant is sued as endorser on certain bills of exchange. Judgment was rendered against him for the sum of $4941, with interest and damages, being the balance due on them to the plaintiffs. Fi’om this judgment the defendanthas appealed.
The plaintiffs, merchants in New . Orleans, are the holders of the bills for a valuable consideration, having received them as a security against loss, by reason of advances made by them on certain shipments or purchases to be made by D. L. Lamme, and consigned to their friends in Cincinnati. The plaintiffs, having taken these bills in the usual- course of business, it is indifferent to their rights whether the defendant was an accommodation endorser or not. The endoi'sement of Payne, we must presume, was for the pui'pose of giving credit to the bills, and to enable the drawer to use them for any lawful purpose of trade. There is no evidence, relative to the endorsement, as of any circumstances under which it was given. Vide Matthews, Finley & Co. v Rutherford, 7th Ann. 225.
The bills wei-e on the drawer’s house, in St. Louis. Lamme was the dx-awer, acceptoi', and payee of the bills, which were without date. They wei'e drawn in New Orleans, and handed to the plaintiffs in May last.
In August, when the result of the transactions between the plaintiffs and Lamme was ascertained by the returns to the shipments, the plaintiffs’ clerk *224called on the defendant to fill up the dates. On his refusal, the clerk, having communicated to the defendant the result of the accounts between the parties, and of the necessity of using the bills, filled up the blank of the dates with the 26th of August. The bills were forwarded to St. Louis, and returned under protest, of which the defendant had notice.
It is contended that the delivery of the bills to the plaintiffs, on the 5th of May, gave them that date, and, they being payable at thirty days after date, the dating them subsequently in August released the endorsor.
The right of the plaintiffs to give the bills what date they pleased, cannot be contested. They bound themselves not to use the bills except to meet their own acceptances in favor of Lamme, which the bills were given to secure. When the necessity for their being negotiated arose, it was a proper time to affix the dates to the bills.
The judgment of the district court is affirmed, with costs.